ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
Applicant’s submitted Replacement Drawings and Amendments to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed November 19, 2020. Applicant’s amendments to the claims and presented arguments have overcome the 35 U.S.C. 112(b) rejections. Accordingly, the objections and rejections are withdrawn.

Reasons for Allowance
Claims 1 - 20 are allowed in light of Applicant's response filed on February 18, 2021. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claim to incorporate detailed subject matter of the information processing apparatus and method. 
The closest prior art Maruyama (US 2018/0246631 A1) and Palberg et al., (US 2019/0112165 A1) do not disclose the claimed element, “a determination unit configured to determine, as a method for determining a moving path of a virtual viewpoint between a first key frame set by the setting unit and a second key frame set by the setting unit, a first method in a case where a position of a virtual viewpoint indicated by the first key frame and a position of a virtual viewpoint indicated by the second key frame meet a predetermined condition, and to determine, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Susan E. Hodges/Primary Examiner, Art Unit 2489